Citation Nr: 0736972	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
aches, to include as due to undiagnosed illness. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to undiagnosed illness. 

4.  Entitlement to service connection for insomnia, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty for training during Reserve 
service (ACDUTRA) from July 1989 to January 1990 and on 
active duty from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the veteran's claims file was 
later transferred to the Montgomery, Alabama RO. 

The veteran was afforded a travel Board hearing in August 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record. 

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for joint aches and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for headaches being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran did not incur sarcoidosis in service or 
within the first post-service year.  

2.  The veteran's insomnia is attributable to his service-
connected PTSD. 


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2007). 

2.  The veteran's insomnia is proximately due to his service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1116, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

With respect to the veteran's claim of entitlement to service 
connection for insomnia, considering the favorable outcome 
detailed below, VA's fulfillment of its duties under the 
VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, need not be addressed at this time.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in December 2002, which also 
informed the veteran of the information and evidence 
necessary to substantiate a claim of entitlement to service 
connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion; he received notice of these downstream 
elements in an April 2006 letter, following issuance of the 
rating decision currently on appeal.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claim.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issue of entitlement to service connection for 
sarcoidosis below, any such downstream elements are rendered 
moot.  Accordingly, the veteran is not prejudiced by the 
Board's consideration of this issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, but for the notice required by Dingess/Hartman, the 
appellant received sufficient VCAA notice in a timely 
fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
December 2002 letter, which advised the veteran to provide 
the RO with any evidence that might support his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all private records identified by the veteran.  The 
veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2007).  As outlined below in greater detail, a medical 
examination with respect to the veteran's claim of 
entitlement to service connection of sarcoidosis is not 
warranted because there is no indication that sarcoidosis is 
attributable to service. 
Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and sarcoidosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been  
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

For veterans with service in the Southwest Asia Theater of  
operations during the Persian Gulf War, service connection  
may also be established under 38 U.S.C.A.§ 1117; 38 C.F.R. §  
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of  
qualifying chronic disabilities: (1) an undiagnosed illness;  
(2) a medically unexplained chronic multi symptom illness;  
and (3) a diagnosed illness that the Secretary determines in  
regulations prescribed under 38 U.S.C. 1117(d) warrants a  
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be  
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms  involving skin; (3) headache; (4) muscle pain; (5) 
joint  pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms  
involving the respiratory system (upper or lower); (9) sleep  
disturbances; (10) gastrointestinal signs or symptoms; (11)  
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.  
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Sarcoidosis

The Board has thoroughly reviewed the veteran's service 
medical records, and has found no evidence of diagnosis or 
treatment of sarcoidosis in service.  A report of medical 
examination dated in April 1991 for the noted purpose of 
redeployment shows that the clinical evaluation was normal in 
all spheres.  A report of medical examination dated in 
September 1994 performed for the noted purpose of "Desert 
Storm/Quad." contains the same findings. 

Of record is an October 1997 VA examination report of a 
general medical examination.  At the time, the veteran 
complained of shortness of breath that began in approximately 
1991 or 1992.  The examiner diagnosed obstructive lung 
defect, but noted the need for repeat pulmonary function 
tests with better patient effort. 

Apparently beginning in 2001, the veteran sought treatment 
from Marilyn J.E. Hepperle, M.D., complaining of cough, 
associated with shortness of breath, marked decrease in 
exercise tolerance and night sweats of several weeks 
duration.  Following examination and x-rays, the veteran was 
diagnosed as having sarcoidosis.  Dr. Hepperle treated the 
veteran for sarcoidosis and a May 2001 treatment note states 
that his sarcoidosis symptoms had virtually disappeared at 
that time.  Of record is a July 2001 letter from Dr. Hepperle 
that states that the veteran's sarcoidosis symptoms included 
a cough, shortness of breath, fever and weight loss and that 
the cause of the veteran's sarcoidosis was unknown.  

At the August 2007 Board hearing, the veteran stated that he 
believed his sarcoidosis was attributable to environmental 
hazards encountered in the Persian Gulf.  The record shows 
that the veteran served in Southwest Asia in Operation Desert 
Storm from November 1990 to May 1991.  

Service connection for sarcoidosis is not established.  
Initially, the Board notes that the veteran's sarcoidosis is 
not subject to service connection under the regulations 
pertaining to undiagnosed illness because the veteran's 
complaints of recurrent of shortness of breath, fever and 
weight loss have been attributed to a known clinical 
diagnosed disorder, namely sarcoidosis; accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection and the claims must 
be decided on a direct basis.  See 38 C.F.R. § 
3.317(a)(1)(ii).  

Similarly, service connection on a presumptive and direct 
basis must be denied.  It is not until 2001 that the veteran 
was first diagnosed as having sarcoidosis, well after one 
year following his discharge from service in May 1991.  
Although the October 1997 VA report notes that the veteran 
stated that he first had shortness of breath in 1991 or 1992, 
there is insufficient evidence to show that sarcoidosis had 
manifest within one year following service, especially in 
light of the fact that the pulmonary function tests at that 
time were unreliable.  Moreover, there is no competent 
indication that sarcoidosis is related to the veteran's 
period of service.  Dr. Hepperle has stated that the cause of 
the veteran's sarcoidosis is unknown.  Although the veteran 
has stated that he believes that his sarcoidosis is related 
to exposure to environmental hazards in the Persian Gulf, as 
a lay person, he is not competent to comment on the 
resolution of issues that involve medical knowledge, such as 
the determination of medical etiology, which require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  
Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for sarcoidosis, 
and it must be denied. 

Insomnia

Service connection for insomnia is warranted on a secondary 
basis.  Of record is an October 1997 VA psychiatric 
examination report.  At the time, the veteran offered a 
history of sleep disorder that started during his service in 
the Persian Gulf that had persisted to that time.  He 
reported trouble staying asleep, with a lot of jumping of his 
extremities that would awaken him.  The examiner diagnosed 
PTSD with sleep disorder.  The veteran's PTSD is currently 
service connected.  Service connection is warranted for a 
sleep disorder, claimed as insomnia, because there is 
competent medical evidence attributing this disorder to the 
veteran's service-connected PTSD.  


ORDER

Entitlement to service connection for sarcoidosis, to include 
as an undiagnosed illness, is denied.  

Entitlement to service connection for insomnia, to include as 
secondary to PTSD, is granted.


REMAND

The veteran is attempting to reopen claims of entitlement to 
service connection for joint aches and headaches, to include 
as due to undiagnosed illness.  The claim of entitlement to 
service connection for joint pain, to include as due to 
undiagnosed illness, was the subject of a prior and final 
Board decision dated November 1999.  The claim of entitlement 
to service connection for headaches, to include as due to 
undiagnosed illness, was the subject of a prior and final 
rating decision dated in January 2000.  

Notice under the VCAA must be provided prior to the initial 
decision on a claim, and in those instances where such notice 
is not provided in a timely fashion, any possible prejudice 
can only be cured by subsequent readjudication of the claim, 
following adequate notice to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  VA has duties under the 
VCAA to apprise a claimant of the evidence necessary to 
substantiate a claim for benefits and to make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The aforementioned December 2002 letter generally informed 
the veteran of the new and material evidence standards, but 
did not address the bases for the previous denials and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denials.  Due to the failure to provide the veteran with a 
timely letter which notified him of all the evidence and 
information that is necessary to reopen the claim on appeal, 
the Board finds that these claims must be remanded to provide 
the veteran with the required information.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply 
with Kent v. Nicholson, 20 Vet.App. 1 
(2006), to include furnishing the veteran 
with a letter informing him of the 
evidence and information that is 
necessary to reopen the claims remanded 
herein and that also asks the veteran to 
provide VA any evidence in his possession 
that might substantiate his claims. 

2.  Make reasonable efforts to obtain all 
of the veteran's VA medical records, 
including those related to treatment at 
the Montgomery VA facility.  

3.  After conducting any additional 
indicated development, the RO should 
again review the record.  If any of the 
claims remanded herein remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case related thereto and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


